DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2020 has been entered.
 Claims Status
Claims 1-11 are all the claims pending. Claims 1, 7 and 11 are amended. 
Response to Amendments/Arguments
Applicant's amendments and arguments filed 9/29/2020 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejections below are updated to address the present claims.  Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2014/0198294; “Nakamura”).
Regarding claims 1-2 and 5-6, Nakamura teaches a device, such as a medical device, lens (para [0091]-[0093], meeting claimed limitations of claims 5-6) comprising a substrate (i.e., base material, para [00108]) and a gel layer made of only one hydrophilic polymer having a hydroxyl group (para [0108] [0170], Nakamura teaches its coating layer is of an acidic polymer and a basic polymer; and further, in one of its embodiments, see para [0170] [0186] [0189]-[0191], Nakamura teaches the acidic polymer is a polymer having hydroxyl group, and the basic polymer is a polymer having amide bond, which coating meets the claimed limitations of claim 1 being a coating layer that is only one hydrophilic polymer having a hydroxyl group; meeting claimed limitations of claim 2, i.e., has an amide group), wherein the gel layer is fixed to at least a part on a surface of the substrate (para [0170]).  
Regarding the newly added limitations of claim 1 that “wherein the gel layer contains 0.1 parts by mass or less of any other polymer that is not a hydrophilic polymer having a hydroxyl group and optionally an amide group based on 100 parts by mass of the hydrophilic polymer”, it is noted that Nakamura teaches as one of its embodiment a coating made of one kind of basic polymer and one kind of acidic polymer forming a hydrophilic polymer coating layer having a hydroxyl group (para [0173] [0177] not teach or suggest that such coating layer must contain any other polymers/additives that is not a hydrophilic polymer having hydroxyl group, and thus is considered as meeting the instantly claimed limitations, i.e., contains 0.1 parts by mass or less of such other polymers. 
Nakamura teaches that the elastic modulus of its device surface is a result effective variable (para [0094]), and teaches the suitable elastic modulus is about 2,000 KPa or less (para [0094]), which range overlaps with the instantly claimed range of 6 x 103 Pa or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range.
Nakamura does not specifically teach the thickness of its gel layer, but Nakamura teaches the thickness of its gel layer is a result effective variable and can be controlled (para [0200]).  
Absent a showing of criticality with respect to thickness
Regarding claim 3, Nakamura teaches that liquid film retention time of its device is 20 seconds or more (para [0097]). 
Regarding claim 4, Nakamura teaches the friction coefficient of its device is about 1 or less (para [0099]), which range overlaps with the instantly claimed range of 0.4 or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.  
Regarding claim 11, Nakamura teaches a method for producing a device (para [0091]-[0093], [0201]-[0204], [0222]-[0224]), which comprises disposing a substrate in a solution containing a hydrophilic polymer having a hydroxyl group adjusted to an initial pH of 2.3 or lower (para [0108] [0110], [0170], [0230], [0234], [0236], the pH of the acidic solution is at about 2, and thus, meeting the claimed limitation of pH level) and heating the solution (para [0110]) to obtain a device comprising a substrate (i.e., base material, para [00108]) and a gel layer made of only one hydrophilic polymer having a hydroxyl group (para [0108] [0170], Nakamura teaches its coating layer is of an acidic polymer and a basic polymer; and further, in one of its embodiments, see para [0170] [0186] [0189]-[0191], Nakamura teaches the acidic polymer is a polymer having hydroxyl group, which coating meets the claimed limitations of being a coating layer that is only one hydrophilic polymer having a hydroxyl group), wherein the gel layer is fixed to at least a part on a surface of the substrate (para [0170]).  
Nakamura teaches that the elastic modulus of its device surface is a result effective variable (para [0094]), and teaches the suitable elastic modulus is about 3 Pa or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range.
Nakamura does not specifically teach the thickness of its gel layer, but Nakamura teaches the thickness of its gel layer is a result effective variable and can be controlled (para [0200]).  
Absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve the desired properties of the gel layer produced, which would have arrived at a workable thickness that falls within the broad range as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05. 
Claim(s) 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama et al. (US 2002/0006521; “Shimoyama”).
Regarding claims 7 and 10, Shimoyama teaches a method for producing a device (i.e., device/plastic article, para [0007]-[0008] [0023] [0034]-[0035]), which comprises disposing a substrate in a solution containing a hydrophilic polymer having a hydroxyl group adjusted to an initial pH of 2.3 or lower (para [0025]-[0026] [0029], 
Regarding the pH of the solution, Shimoyama teaches its solution having a pH or 4 or less (para [0026]), which range overlaps with the instantly claimed pH ranges of claim 7 and claim 10.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05. 
  Regarding claim 8, Shimoyama teaches as in one of its embodiment that the heating is performed in an autoclave (para [0054]).  
 Regarding claim 9, Shimoyama teaches its device before and after heating has a moisture content change rate of 15 % (para [0035], i.e., the moisture/water content), meeting the claimed limitations of 10% by mass or more. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/           Primary Examiner, Art Unit 1782